I should like to extend my congratulations to you. Sir, on your 
election to the presidency of the General Assembly at its forty-seventh 
session. I am confident that under your able leadership the Assembly will be 
highly productive. I pay my respects also to the Secretary-General for his 
dedicated efforts to promote world peace - the primary objective of this 
body. His experience and sagacity have so strengthened the Organization that 
it has been able to meet effectively the new and varied challenges of this 
rapidly changing world. I take this opportunity to extend a warm welcome to 
those nations that became Members of the United Nations since the last session 
of the General Assembly. 
Today the world is beginning a new chapter in history. As I stand at 
this rostrum for the third time since 1988, I cannot but recall the profound 
and comprehensive transformations the world has undergone over the past four 
years. The global confrontation over ideologies is rapidly disappearing as 
dictatorial and authoritarian Governments crumble in succession. Instead, we 
are witnessing the birth of freedom, equality and respect for human dignity 
and individual creativity. This epic transformation is neither a victory for 
any one country nor a triumph of any group of nations; it is a victory for all 

of us living in this historic era. Peace and prosperity are no longer distant 
dreams; they now stand as realistic goals within our reach, for magnificent 
and inexorable waves of freedom and openness are sweeping across the world. 
Human endeavour towards peace and prosperity continues today. From 
Eastern Europe to the Cape of Good Hope, and from the Atlantic Ocean to the 
Pacific shores, we witness solid progress towards a more harmonious and 
prosperous world. Not only have the United States and Russia begun all-out 
reductions of nuclear weapons, but regional disputes too are being resolved, 
one after another. Through the efforts of the United Nations, the 12 years of 
internecine strife in El Salvador have ended, and Cambodia is in the process 
of regaining peace and stability. Today United Nations peace-keeping efforts 
are becoming more effective everywhere. 
However, violence and the illegal use of force persist, even in this age 
of reconciliation and cooperation. The situation in Iraq, the dispute in 
South Africa, the famine in Somalia - these and other problems are evidence 
that before we celebrate the arrival of an age of peace we must marshall 
greater efforts to prevent undue suffering and misery. 
Watching the tragic bloodshed in the former Yugoslavia, I could not but 
feel that a long and tortuous road remained before we could secure lasting 
peace in our world. The Republic of Korea extends encouragement and support 
to the United Nations Protection Force for its courageous activities, under 
extremely adverse conditions, to maintain peace and provide humanitarian 
relief and assistance in the former Yugoslav region. We also strongly support 
the diplomatic efforts of the United Nations and the European Community 
towards an early resolution of this dispute. 

We are well aware of the many invaluable contributions the United Nations 
has made in the fields of peace-keeping, refugee relief and related 
humanitarian causes. I sincerely hope that the tragic situation in that 
region will be resolved quickly and that the role of the United Nations will 
be further strengthened. 
Today the world is becoming a larger whole capable of transcending 
confrontations and rivalries. A new world order is emerging on the basis of 
law and morality rather than in terms of power. The United Nations has worked 
for half a century, and the time is now opportune, to foster harmony and 
cooperation between nations. We must seize this moment to forge a new 
international order so that a permanent peace structure may be secured. The 
United Nations should play a central role in our efforts to attain this 
cherished goal, because this body is the one just arbiter and the forum where 
disputes may be resolved through dialogue and compromise. 
Speaking from this rostrum last year, I emphasized that the United 
Nations should redouble its efforts to prevent regional disputes and to 
strengthen further the collective security measures to prevent the illegal use 
of force. For these reasons I believe that the "Agenda for Peace" recently 
submitted by the Secretary-General is very timely and meaningful in promoting 
our common cause. This Agenda is a very forward-looking and substantive 
proposition, which will definitely strengthen the role of the United Nations 
in all areas of world peace and security, including preventive diplomacy, 
peacemaking, peace-keeping and peace-building. I sincerely hope that the 
members of this body at the General Assembly during the course of this 
session and in related organs - will seriously consider the proposals 
contained in the Agenda so that consensus may emerge within the international 

community. The Republic of Korea will faithfully and actively participate in 
all United Nations endeavours to maintain world peace and security and to 
safeguard the future of mankind. 
A new international order demands a new concept of international 
security. The era in which security was based on military power and on 
weapons of mass destruction has passed. Recently the United States and Russia 
agreed to destroy all ground-launched ballistic missiles within the next 10 
years and to reduce drastically the number of nuclear warheads. 
 
I wholeheartedly welcome this decision and hope that it will serve as the 
impetus for accelerated reduction of nuclear arsenals throughout the world. 
Today one of the most destabilizing trends in the field of international 
security is the rapid spread of nuclear and sophisticated conventional weapons 
to existing areas of dispute and potential regions of conflict. 
My Government places great importance on the nuclear non-proliferation 
Treaty and fully endorses the strengthening of the proposed nuclear safeguard 
measures by the International Atomic Energy Agency. Furthermore, we will 
wholeheartedly support the extension of the Treaty in 1995. 
My Government welcomes the draft Convention on the prohibition of 
chemical weapons, which the Geneva Conference on Disarmament successfully 
negotiated. I hope Member States will unanimously approve this important 
treaty at this session; my Government will accede to the Convention without 
delay. 
As the Secretary-General pointed out in his report, we face a number of 
critical challenges, such as the eradication of starvation and world poverty, 
the plight of refugees, respect for human rights and the protection of the 
environment. 
Emancipation from the yoke of poverty and underdevelopment is an urgent 
issue that we must resolve for the lasting peace and prosperity of mankind. 
We can speak of peace and prosperity only after we successfully eliminate such 
fundamental threats to human life as poverty, hunger, disease and 
underdevelopment. To the starved and wretched, justice sounds hollow. To the 
sick and disaffected, peace is meaningless. 
Just as ardent aspirations to freedom and prosperity ended the cold war, 
we must now combine our efforts to eradicate poverty and underdevelopment. 
 
Today, although the East-West confrontation has ended, the gap between 
North and South is widening by the day. What is most needed to mitigate this 
disparity is a concerted effort between the advanced and developing 
countries. For their part, developing countries should concentrate greater 
efforts on economic development and the improvement of their standards of 
living. In efforts to eliminate poverty from underdeveloped regions and to 
improve living standards there, advanced countries should provide succour in 
the forms of economic aid, investment and the transfer of technology on an 
active and continuing basis. 
We can surmount these challenges if we all agree that there is but one 
world community, of which all of us are a part. 
The Korean people inherited generations of chronic poverty. What little 
remained on their land was reduced to ashes in the course of the Korean War, 
the most violent conflagration of the post-war period. Rising from the 
destruction of war, we have built within a generation an economy that ranks 
among the dozen largest trading nations in the world. Our country is not 
endowed with rich natural resources, and we have carried a heavy defence 
burden. We stand prepared to share this experience with the developing world 
and those countries under fundamental reforms. 
We distinctly remember the miseries of poverty and underdevelopment and 
the generous assistance and cooperation we received from advanced countries. 
We will act as a bridge between North and South by sharing information and 
know-how and by promoting exchange and cooperation. Korea will actively 
participate in, and make contributions commensurate with its ability to, the 
effective resolution of the North-South problem. 

The natural environment is not ours to abuse. It not only represents our 
past, but also foreshadows our future. The United Nations Conference on 
Environment and Development last June will be recognized as a new beginning in 
the preservation of our environment. Having reconfirmed the fact that our 
Planet Earth is the very source of life not only for our generation but for 
posterity as well, the world community agreed on a plan of action to protect 
our environment at the global level. 
I sincerely hope that all countries will take the necessary steps 
domestically and cooperate in implementing measures internationally in the 
spirit of the Rio Declaration and the Rio Conference. 
Environmental preservation and economic development should no longer be 
treated as mutually exclusive goals, but as complementary objectives. 
However, it would not be fair to impose unreasonable environmental 
restrictions on those developing countries that began industrialization 
belatedly due to chronic poverty, underdevelopment and the lack of sufficient 
resources. A new path toward a century of peace and prosperity should not be 
designed at the expense of the developing world. 
Environmental protection has now become a national objective of my 
country. Last June Korea adopted for the first time a National Charter for 
the Environment, and we set up a special intragovernmental coordinating body 
to oversee environmental policy implementation. 
The United Nations is a most effective organization for solving such 
global issues as environmental protection. Korea will actively participate 
and undertake appropriate roles in all United Nations efforts toward this end. 
Systematic human-rights violations persist even as the waves of freedom 
and the rights of individuals sweep across the world. The violation of 

fundamental human rights cannot be justified under any pretext. The 
protection of these rights is our collective responsibility. International 
relief and assistance efforts should be strengthened to protect refugees from 
war and internecine strife as well as from poverty. 
The protection of minorities is a human-rights issue directly linked not 
only to the stability of the countries concerned, but also to world peace. 
Consequently, all Member States must observe their obligations faithfully. 
The Republic of Korea extends full support to the 1993 World Conference 
on Human Rights. I hope it will serve as a momentous occasion for 
strengthening an international system for the protection of human rights. 
The winds of reconciliation and cooperation that swept across the 
Eurasian continent are now blowing over North-East Asia. I am pleased to 
report that the Republic of Korea and the People's Republic of China 
normalized relations last month. As a result, the cold-war rigidities that 
kept North-East Asia frozen for the past 47 years have finally begun to melt 
away. This is a significant step towards alleviating the agony of the tragic 
fratricidal war in Korea. The vigorous pursuit of a Northern Policy to bring 
lasting peace to the Korean peninsula has returned a favorable response. 
During the past four and a half years Korea established diplomatic 
relations with 39 countries, for a total of 165 countries. Diplomatic 
relations between Korea and China and my official visit to Beijing next week 
are expected to contribute to reduced tensions on the Korean peninsula and to 
peace-making efforts in North-East Asia. North-East Asia has thus begun the 
march towards a new era of lasting peace and common prosperity. 
Speaking to the Assembly from this very rostrum four years ago, I 
mentioned the desirability of a consultative conference for peace in 

North-East Asia. I note that many hurdles still stand in the way of the 
realization of such a proposal. Times are changing, however. Depending on 
our determination, we can turn such ideas into reality. 
In the highly sensitive region of North-East Asia, which has seen five 
major wars in the past 100 years, efforts to build a structure of lasting 
peace are very desirable for both regional stability and world peace. 
Therefore, I hope an opportunity for dialogue between all interested parties 
will be found for the purposes of building trust and promoting mutual 
understanding, confidence and common prosperity. 
Once mutual understanding and a forum of cooperation are established, I 
believe that we can realistically expect the emergence of a new order of peace 
in North-East Asia. 

Two years ago dialogue between the Prime Ministers of the two Koreas was 
initiated. Thus far, eight rounds of meetings have been held alternately in 
Seoul and Pyongyang, and a number of issues have been discussed. Late last 
year, the two Koreas adopted an "Agreement on Reconciliation, Non-aggression, 
and Exchanges and Cooperation between the South and the North" and a "Joint 
Declaration on the Denuclearization of the Korean Peninsula." Both documents 
came into effect in February of this year. 
We were filled with a sense of anticipation. For an ethnically 
homogeneous people that has spent the past 47 years in confrontation, this was 
a dramatic achievement. However, we have yet to see the implementation of the 
specific measures agreed upon by the two sides. The reality on the Korean 
Peninsula is that humanitarian projects, including the exchange of visits by 
separated family members, remain unrealized. The terms of the "Joint 
Declaration on the Denuclearization of the Korean Peninsula" called for the 
two Koreas to conduct mutual nuclear inspections by last June. But this 
measure also has yet to be carried out. 
I must point out that mutual nuclear inspections are the most serious 
obstacle on the path towards further progress in inter-Korean relations. 
North Korea's suspected nuclear development is casting dark clouds over the 
future of the Korean Peninsula. It is becoming a new factor threatening peace 
in North-East Asia and the world at large. 
As members are well aware, reconciliation, cooperation, openness and the 
creation of a new order of peace are clearly the current global trends. I 
sincerely hope that North Korea will be able to improve its relations with 
other countries. Participation in all regional cooperative bodies and a 


partnership with their southern brethren towards a new order of peace and 
common prosperity are what all my countrymen wish for North Korea. 
Where there is suspicion, however, there can hardly be true friendship. 
As a Member of the United Nations, North Korea is responsible for allaying all 
suspicions surrounding its nuclear development and thereby being accepted by 
the community of nations. At this very hour some 1.7 million heavily armed 
soldiers stand alert along a line dividing the Korean Peninsula. I find it 
difficult to explain why brothers should aim rifles at each other day and 
night in an atmosphere of anxiety and tension. But I have faith faith that 
our people will be reunited. 
The 47 painful years we have lived apart is but a brief moment for a 
people that has lived together as one nation for over five millennia. We will 
not be impetuous, nor will we be frustrated. With patience, we will continue 
to foster dialogue, exchange, and cooperation with North Korea. On our own, 
we can and will open a wide avenue of exchange and join hands in cooperation. 
And in the near future we should recover mutual trust on the basis of our 
common heritage and achieve the historic task of peaceful reunification. 
The Korean people is confident that it has transformed yesterday's 
despair into tomorrow's hope. In this endeavour we acknowledge the friendly 
support and cooperation offered by the United Nations and the international 
community, for which we shall be forever grateful. If Korea has achieved any 
miracle in recent years, that miracle belongs not only to the Korean people, 
but also to the community of nations represented in this Hall. This 
experience has nurtured our confidence that we can meet the challenges ahead. 
The task now before the Korean people is peaceful national unification. 
Recent history dictates that freedom and independence await the subjugated and 

that reunification awaits the divided. Only when the last scar of the cold 
war that which divides the Korean peninsula - disappears from the map will 
the world be able to close the historic chapter of the cold-war era. 
Last year I concluded my address with the following commitment: 
"Henceforth, the Republic of Korea will play a leading role in building a 
world that will be a blessing to our posterity a world that will be 
freer, safer and happier; above all, a world of peace." (A/46/PV.6. 
pp. 39-40) 
Today I reconfirm my resolve. Just as the divided Korean Peninsula was a 
focal point of tension and confrontation in North-East Asia, a unified Korea 
will serve as a fountainhead of peace and prosperity for that region. 
Today we have a most propitious opportunity to realize the founding 
ideals of the United Nations envisaged half a century ago. What is needed is 
a united will to cooperate and make the necessary sacrifices. This is 
posterity's demand upon our generation and history's command to our era. To 
build a more peaceful and prosperous twenty-first century is to realize the 
ideals of the United Nations and the security and well-being of all mankind. 
As I leave this rostrum, I foresee that a reunified Korea will usher in a 
peaceful and prosperous twenty-first century and that, when the first Head of 
State of a unified Korea finally stands before the General Assembly, its 
members will join as one with the Korean people in applauding that momentous 
occasion. 
